UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22509 LoCorr Investment Trust (Exact name of registrant as specified in charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of principal executive offices) (Zip code) CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:December 31, 2012 Item 1. Reports to Stockholders. Shareholder Letter |3 Letter to Shareholders LoCorr Funds were introduced bound to the belief that offering investments with low correlation to traditional asset classes can reduce risk and increase returns in portfolios. Correlation measures the degree to which the returns of two investments move together over time. Adding low correlating investments to a portfolio of stocks and bonds has the potential to reduce risk and increase returns in a portfolio. LoCorr offers products that provide the potential for positive returns in rising or falling markets and are designed to resist correlation with traditional stock, bond and commodity investments. Although returns in our Funds (and in the sector in which the Funds compete) have been negative for the 1-year period ended December 31, 2012, we have shown low or negative correlation to traditional assets. LoCorr Managed Futures Strategy Fund The LoCorr Managed Futures Strategy Fund (the “Managed Futures Fund”) seeks capital appreciation as its primary investment objective with managing volatility as a secondary objective. The Managed Futures Fund attempts to achieve its objective by investing in two main strategies – a Managed Futures strategy and a Fixed Income strategy. Managed Futures Strategy The Managed Futures Fund invests up to 25% of its total assets into a portfolio of globally diversified managed futures positions. The Fund accesses the Millburn returns via its investment in a total return swap agreement. The Fund uses Millburn Ridgefield Corporation (“Millburn”) to execute its Managed Futures strategy as manager of the swap’s reference index. Millburn was founded in 1971 and manages about $1.9 billion in assets. The Managed Futures Fund accesses returns generated by Millburn’s Diversified Program (“MDP”), a commodity pool which commenced operations in 1977. MDP systematically invests in about 120 futures markets with long and short positions in sectors such as currencies, interest rates, stock indices and commodities (agricultural, energy and metals). The Managed Futures strategy registered a loss for the year ended December 31, 2012 as solid gains from trading interest rate futures and smaller gains from trading stock indices were more than offset by losses in trading currencies, energy, metals and agricultural commodities. Deleveraging in the developed world and the transition to a new growth model in the developing world, that placed less emphasis on exports and greater emphasis on domestic demand, interacted with the Banking and Sovereign stresses in Europe and fiscal dysfunction in the United States to weigh on worldwide economic activity. Important elections throughout the year periodically added to negative pressures. Throughout 2012 these negative influences were resisted by unrelenting policy easing by monetary authorities, particularly in the developed world. The Federal Reserve led the way with Operation Twist, QE3, outright open market purchases of long term treasuries and mortgage backed securities, and finally tying policy to the unemployment rate along with the inflation rate. The European Central Bank and many central banks around the world were active with various easing and other monetary actions. Consequently, as the second half of 2012 progressed, the growth outlook brightened, albeit marginally. Improved housing statistics, a potential shale oil growth dividend, and stability in the American employment picture underpinned global investor sentiment. Chinese growth appeared to have bottomed in the third quarter, and emerging markets in general were steady to improving. Still, Europe was in recession and Japan was foundering. Given this generally uncertain, easy money, low growth, low inflation, environment it is no surprise that long positions in many notes and bonds were profitable although trading of U.S. interest rate futures was marginally negative as losses late in the year when U.S. rates rebounded with the improving economic activity outdistanced profits from earlier in the year. Equity futures trading was profitable as long positions produced gains in the last half of the year that were larger than the losses sustained from equity trading in the first six months. These profits likely reflected some improvement in the economic outlook as well as massive central bank liquidity injections. In a changeable risk on/risk off environment, currency trading was volatile and unprofitable. Trading the U.S. dollar versus a variety of high yield, emerging market, and safe haven currencies was broadly unprofitable. On the other hand, short yen positions relative to the U.S. and Australian dollars during the fourth quarter benefitted from official efforts designed to weaken the yen to promote growth. Metal prices were volatile in 2012 and generally unprofitable. Overall, trading of energy was unprofitable as economic uncertainty and Middle East ructions blocked the development of sustained trends. The Fund also incurred losses from trading agricultural futures. 4 | Shareholder Letter Fixed Income Strategy The Managed Futures Fund invests most of its remaining assets in a Fixed Income strategy comprised of investment grade corporate and government agency securities. Nuveen Asset Management (“Nuveen”) is the sub-adviser for this strategy. Nuveen manages over $100 billion in fixed income assets, including about $3 billion in the fixed income strategy that is most similar to the one used by the Managed Futures Fund – a short duration, high quality portfolio. As 2012 closed, the global economy appeared to be on firmer footing for moderate growth as the threats of the U.S. fiscal stalemate, European stress and Chinese growth fears all gave signs of stabilization. With some U.S. economic data coming in better than anticipated, non-government securities such as investment grade corporate bonds, commercial mortgage backed securities, and asset backed securities performed well. The Managed Futures Fund’s fixed income allocation was focused on the corporate and securitized sectors, allowing this portion of the portfolio to outperform its benchmark by a wide margin during the year. The Managed Futures Fund’s fixed income emphasis has been on maintaining a high level of exposure to the corporate bond sector as we have felt that a combination of strong credit fundamentals and robust investor demand for yield from shorter duration fixed income would benefit this sector. Within the corporate sector, we have been overweight financials relative to industrials as we have been proponents of the value of financial credits based on their investment fundamentals. We also continued to be constructive on the residential and commercial mortgage sectors, maintaining a weighting of about 20% of the Fund’s Fixed Income strategy in these market segments. Going forward, we don’t expect to make significant changes to the aggregate structure of the Managed Futures Fund’s fixed income holdings as we think the global economy, though stabilizing, will continue to require extraordinary levels of policy support. This environment should result in stable short-term interest rates and, together with solid bottom up credit fundamentals, should maintain the demand for corporates and structured product. LoCorr Long/Short Commodities Strategy Fund The LoCorr Long/Short Commodities Strategy Fund (the “Long/Short Commodities Fund”) completed its first year of operations. The Long/Short Commodities Fund was created to provide investors with access to a commodities futures strategy in a mutual fund structure. Historically, investors have accessed exposure to commodities in long-only funds, funds that rely on commodity price increases to generate positive returns. Of course, commodity prices don’t always appreciate and occasionally experience sharp declines. The Long/Short Commodity Fund has the ability to profit while commodity prices increase or decrease. The Long/Short Commodities Fund’s primary investment objective is capital appreciation in rising and falling commodities markets. The Long/Short Commodities Fund attempts to achieve its investment objective by investing in two primary strategies – a Commodities strategy and a Fixed Income strategy. Commodities Strategy The Long/Short Commodities Fund invests up to 25% of its total assets into a portfolio of globally diversified commodity futures positions. The Fund accesses the Millburn returns via its investment in a total return swap agreement. The Fund uses Millburn to execute its Commodities strategy as manager of the swap’s reference index. The Long/Short Commodities Fund accesses returns generated by Millburn’s Commodity Program (“Milcom”), a commodity pool which commenced operations in 2005. Milcom systematically invests in about 50 futures markets with long and short positions in sectors such as energy, metals, softs, grains and livestock. The Fund posted a loss for the year ended December 31, 2012 as uncertainties concerning worldwide growth and inflation, fiscal and monetary policies, and political events restricted the development of sustained, exploitable trends. In this environment, losses were sustained in all sectors: energy, metals, softs, grains, and livestock. Metal prices were volatile in 2012. Generally speaking, long gold and silver trades were unprofitable, while trading industrial metals predominantly from the short side proved a losing proposition. Trading of crude oil, heating oil and London gas oil was quite unprofitable as economic uncertainty and Middle East ructions blocked the development of sustained trends. Short positions in U.K. natural gas generated losses. Meanwhile, short positions in U.S. natural gas were profitable in the wake of the shale boom in North America. Shareholder Letter | 5 A short Arabica coffee trade was very profitable as supplies were boosted by a bumper Brazilian crop. A short cotton trade was profitable during the first half when worldwide growth was weak. Meanwhile, trading of cocoa, sugar, Robusta coffee and crude palm oil were unprofitable, more than offsetting the gains. Grain trading was unprofitable as prices declined initially on good crop prospects, spiked in early summer as drought took hold and plunged thereafter as demand weakened. Thus trading of corn, soybeans, oats, CBT wheat, KC wheat, Minnesota wheat, and soybean oil were unprofitable. Meanwhile, long soybean meal, European rapeseed, and milling wheat positions were profitable. Livestock trading resulted in losses too. Fixed Income Strategy The fixed income portfolio sub-advised by Galliard Capital Management has outperformed its benchmark, the Barclays Capital 1-5 Year Government/Credit Index, by 28 basis points over the last six months of 2012. For the period May 1, 2012 (first full month of sub-adviser’s investment activity) though December 31, 2012, outperformance of 41 basis points was driven by an overweight in non-U.S. Treasury sectors relative to the benchmark. Allocations to Agency Mortgage-Backed securities, Commercial Mortgage-Backed securities and Asset-Backed securities each had a positive impact on performance. In the credit sector, an overweight in municipals has helped performance; however, a modest underweight in corporate bonds detracted slightly from performance. Duration remains in line with the benchmark and an overweight in 5-10 year maturities has benefitted performance. Looking ahead, Galliard will continue to invest cash flows in what we believe are high-quality fixed income assets which offer compelling relative value. This includes U.S. Government-backed issues, corporate bonds, and short maturity AAA-rated Asset-Backed and Commercial Mortgage-Backed securities. Portfolio duration will likely be kept neutral relative to the benchmark. Thank you for investing in LoCorr Funds. Basis Point - a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. Correlation measures how much the returns of two investments move together over time. Duration is a commonly used measure of the potential volatility of the price of the debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Barclays CTA Index is an unweighted index which attempts to measure the performance of the Commodity Trading Advisor (“CTA”) industry. The Index measures the combined performance of all CTAs reporting to Barclay Trading Group who have more than 4 years past performance. Fees and transaction costs are reflected. S&P 500 Total Return Index is a capitalization weighted unmanaged benchmark index that includes the stocks of 500 large capitalization companies in major industries. This total return index includes net dividends and is calculated by adding an indexed dividend return to the index price change for a given period. Morningstar Long/Short Commodity Index is a fully collateralized commodity futures index that uses the momentum rule to determine if each commodity is held long, short, or flat. The opinions expressed in the letter are those of the fund manager, are subject to change, are not guaranteed and should not be considered investment advice. Must be preceded or accompanied by a prospectus. Fund holdings and sector allocation are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings please refer to the Schedule of Investments included in this report. Mutual fund investing involves risk. Principal loss is possible. The Funds are non-diversified, meaning they may invest their assets in fewer individual holdings than a diversified fund. Therefore, the Funds are more exposed to individual stock volatility than a diversified fund. The Funds invest in foreign investments and foreign currencies which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Investing in commodities may subject the Funds to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. The Funds may invest in derivative securities, which derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, and, depending upon the characteristics of a particular derivative, suddenly can become illiquid. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in Asset Backed, Mortgage Backed, and Collateralized Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Diversification does not assure a profit nor protect against loss in a declining market. Past performance is not a guarantee of future results. The LoCorr Managed Futures Strategy Fund and LoCorr Long/Short Commodities Strategy Fund are distributed by Quasar Distributors, LLC. 6|Fund Performance LoCorr Managed Futures Strategy Fund Average Annual Rate of Return — For the year ended December 31, 2012 (Unaudited) Inception Date 6 Month 1 Year Since Inception LoCorr Managed Futures Strategy Fund - Class A (without maximum load) 3/22/11 -0.32 % -5.98 % -7.10 % LoCorr Managed Futures Strategy Fund - Class A (with maximum load) 3/22/11 -6.08 % -11.39 % -10.15 % LoCorr Managed Futures Strategy Fund - Class C (without maximum load) 3/24/11 -0.78 % -6.77 % -7.84 % LoCorr Managed Futures Strategy Fund - Class I 3/24/11 -0.20 % -5.75 % -6.89 % Barclay CTA Index -1.22 % -1.65 % -2.37%1 S&P 500 Index % % 7.27%2 $100,000 investment in the LoCorr Managed Futures Strategy Fund – Class I For the period ended December 31, 2012 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%. Performance of the Class A without load does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Barclay CTA Index is a leading industry benchmark of representative performance of commodity trading advisors. One cannot invest directly in an index. 1 Since inception return as of March 31, 2011. 2 Since inception return as of March 24, 2011. LoCorr Long/Short Commodities Strategy Fund Average Annual Rate of Return — For the year ended December 31, 2012 (Unaudited) Inception Date 6 Month 1 Year Since Inception LoCorr Long/Short Commodities Strategy Fund - Class A (without maximum load) 1/1/12 -11.43 % -16.30 % -16.30 % LoCorr Long/Short Commodities Strategy Fund - Class A (with maximum load) 1/1/12 -16.55 % -21.11 % -21.11 % LoCorr Long/Short Commodities Strategy Fund - Class C (without maximum load) 1/1/12 -11.71 % -17.10 % -17.10 % LoCorr Long/Short Commodities Strategy Fund - Class I 1/1/12 -11.42 % -16.20 % -16.20 % Morningstar Long/Short Commodity Index -9.19 % -11.37 % -11.37%1 Barclay CTA Index -1.22 % -1.65 % -1.65%1 S&P 500 Index % % 16.00%1 $100,000 investment in the LoCorr Long/Short Commodities Strategy Fund – Class I For the period ended December 31, 2012 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%. Performance of the Class A without load does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Morningstar Long/Short Commodity Index is a fully collateralized commodity futures index that uses the momentum rule to determine if each commodity is held long, short, or flat. The Barckay CTA Index is a leading industry benchmark of representative performance of commodity trading advisors. One cannot invest directly in an index. 1 Since inception returns as of January 1, 2012. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments| 7 LoCorr Managed Futures Strategy Fund Consolidated Portfolio Composition As of December 31, 20121 (Unaudited) 1 As a percentage of total investments. Consolidated Schedule of Investments December 31, 2012 Principal Amount Value ASSET BACKED SECURITIES - 10.26% AEP Texas Central Transition Funding, LLC, 0.880%, 12/1/2018 $ $ AH Mortgage Advance Co. Ltd., 3.720%, 3/13/2044 (Acquired 01/20/2012, Cost $499,988) (a)(b) AH Mortgage Servicer Advance Revolving Trust 1 2.230%, 5/10/2043 (Acquired 05/03/2012, 06/04/2012 and 10/11/2012, Cost $1,100,259) (a) 3.370%, 5/10/2043 (Acquired 12/27/2011 and 8/28/2012, Cost $956,718) (a) AH Mortgage Servicer Advance Revolving Trust 2, 3.270%, 9/15/2043 (Acquired 05/09/2012, Cost $502,346) (a) Ally Auto Receivables Trust 2010-1, 2.300%, 12/15/2014 Ally Auto Receivables Trust 2011-2, 1.180%, 4/15/2015 Ally Auto Receivables Trust 2012-3, 0.700%, 1/15/2015 American Express Credit Account Master Trust 1.464%, 3/15/2017 0.680%, 3/15/2018 AmeriCredit Automobile Receivables Trust 2011-4, 0.920%, 3/9/2015 Atlantic City Electric Transition Funding, LLC, 4.910%, 7/20/2017 BA Credit Card Trust, 0.266%, 9/15/2016 Bank of America Auto Trust 2010-2, 1.310%, 7/15/2014 BMW Vehicles Owner Trust, 0.630%, 2/25/2014 Cabela’s Master Credit Card Trust 0.909%, 9/17/2018 (Acquired 12/27/2012, Cost $1,796,702) (a) 1.630%, 2/18/2020 (Acquired 05/08/2012 and 7/23/2012, Cost $1,520,689) (a) Capital One Multi-Asset Execution Trust 0.266%, 1/15/2016 5.050%, 2/15/2016 CenterPoint Energy Transition Bond Co., LLC 0.901%, 4/15/2018 3.460%, 8/15/2019 Chase Issuance Trust 4.650%, 3/15/2015 0.790%, 6/15/2017 Detroit Edison Securitization Funding, LLC, 6.420%, 3/1/2015 The accompanying notes are an integral part of these consolidated financial statements. 8|LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) Principal Amount Value Discover Card Master Trust 0.856%, 9/15/2015 $ $ 0.419%, 11/16/2015 5.650%, 12/15/2015 0.419%, 3/15/2017 0.810%, 8/15/2017 Dryrock Issuance Trust, 0.640%, 8/15/2018 DT Auto Owner Trust 2011-3, 1.400%, 8/15/2014 (Acquired 11/02/2011 and 2/17/2012, Cost $291,600) (a) Entergy Louisiana Investment Recovery Funding I, LLC, 2.040%, 9/1/2023 Entergy Texas Restoration Funding, LLC, 2.120%, 2/1/2016 Ford Credit Auto Lease Trust, 0.740%, 9/15/2013 Ford Credit Auto Owner Trust 6.070%, 5/15/2014 4.500%, 7/15/2014 4.430%, 11/15/2014 FPL Recovery Funding, LLC., 5.044%, 8/1/2015 GE Capital Credit Card Master Note Trust, 0.756%, 1/15/2017 Gracechurch Card Funding PLC, 0.906%, 2/15/2017 (Acquired 03/02/2012, Cost $1,250,000) (a)(b) HLSS Servicer Advance Receivables Backed Notes, 1.340%, 10/15/2043 (Acquired 10/10/2012, Cost $999,939) (a) Hyundai Auto Receivables Trust 0.293%, 7/15/2013 0.590%, 3/17/2014 Newcastle Investment Trust, 2.450%, 12/10/2033 (Acquired 10/24/2012, Cost $574,006) (a) Nissan Auto Lease Trust 2010-B, 1.270%, 10/15/2016 Nissan Auto Lease Trust 2011-A, 0.700%, 1/15/2014 Penarth Master Issuer PLC, 0.859%, 5/18/2015 (Acquired 08/29/2012, Cost $1,602,096) (a)(b) Porsche Financial Auto Securitization Trust, 1.190%, 12/17/2018 (Acquired 12/13/2011, Cost $752,303) (a) PSE&G Transition Funding LLC, 6.610%, 6/15/2015 Santander Drive Auto Receivables Trust 2011-1, 1.280%, 1/15/2015 Santander Drive Auto Receivables Trust 2011-3, 1.110%, 8/15/2014 SMART Trust, 1.059%, 10/14/2014 (Acquired 03/14/2012 and 06/27/2012, Cost $994,826) (a)(b) Toyota Auto Receivables 2010-B Owner Trust, 1.040%, 2/18/2014 Volkswagen Auto Lease Trust, 0.990%, 11/20/2013 United States Small Business Administration, 5.725%, 9/10/2018 World Omni Auto Receivables Trust 5.120%, 5/15/2014 2.210%, 5/15/2015 TOTAL ASSET BACKED SECURITIES (Cost $40,596,655) CORPORATE BONDS - 31.74% Administrative and Support and Waste Management and Remediation Services - 0.49% Tyco International Finance SA, 3.375%, 10/15/2015 (b) Waste Management, Inc., 2.600%, 9/1/2016 Construction - 0.28% Transocean, Inc., 5.050%, 12/15/2016 (b) Finance and Insurance - 14.56% Aflac, Inc., 2.650%, 2/15/2017 Allstate Corp., 6.200%, 5/16/2014 American Express Credit Corp. 1.750%, 6/12/2015 2.800%, 9/19/2016 American International Group, Inc., 4.250%, 9/15/2014 Australia & New Zealand Banking Group, Ltd., 2.400%, 11/23/2016 (Acquired 11/15/2011, Cost $995,930) (a)(b) Bank of America Corp., 4.500%, 4/1/2015 Bank of Montreal, 1.300%, 10/31/2014 (Acquired 10/26/2011, Cost $819,787) (a)(b) Barclays Bank PLC, 5.000%, 9/22/2016 (b) BAT International Finance PLC, 2.125%, 6/7/2017 (Acquired 06/06/2012, Cost $995,160) (a)(b) BB&T Corp., 5.700%, 4/30/2014 Berkshire Hathaway, Inc., 2.200%, 8/15/2016 BP Capital Markets PLC, 0.910%, 3/11/2014 (b)(c) Capital One Financial Corp., 6.150%, 9/1/2016 Caterpillar Financial Services Corp., 1.100%, 5/29/2015 Citigroup, Inc. 4.587%, 12/15/2015 6.125%, 11/21/2017 The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued)| 9 Principal Amount Value Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.375%, 1/19/2017 (b) $ $ Credit Agricole SA, 3.000%, 10/1/2017 (Acquired 10/01/2012, Cost $1,504,724) (a)(b) Credit Suisse, 5.500%, 5/1/2014 (b) Daimler Finance North America, LLC, 2.300%, 1/9/2015 (Acquired 01/04/2012 and 04/10/2012, Cost $1,006,504) (a) Deutsche Bank AG, 6.000%, 9/1/2017 (b) Fifth Third Bancorp 3.625%, 1/25/2016 4.500%, 6/1/2018 Ford Motor Credit Co. LLC, 2.750%, 5/15/2015 General Electric Capital Corp. 3.750%, 11/14/2014 2.300%, 4/27/2017 5.625%, 5/1/2018 Goldman Sachs Group, Inc. 1.312%, 2/7/2014 (c) 3.625%, 2/7/2016 Hartford Financial Services Group, Inc., 4.000%, 3/30/2015 Health Care REIT, Inc., 4.125%, 4/1/2019 ING Bank NV, 3.750%, 3/7/2017 (Acquired 02/29/2012 and 10/23/2012, Cost $1,538,924) (a)(b) John Deere Capital Corp., 0.875%, 4/17/2015 KeyCorp, 3.750%, 8/13/2015 Morgan Stanley 4.100%, 1/26/2015 0.775%, 10/18/2016 (c) National Rural Utilities Cooperative Finance Corp., 1.900%, 11/1/2015 Nordea Bank AB, 2.250%, 3/20/2015 (Acquired 04/10/2012, Cost $501,929) (a)(b) PNC Funding Corp., 3.625%, 2/8/2015 Private Export Funding Corp. 4.550%, 5/15/2015 1.375%, 2/15/2017 Prudential Covered Trust 2012-1, 2.997%, 9/30/2015 (Acquired 03/27/2012 and 04/19/2012, Cost $1,268,297) (a) Royal Bank of Scotland Group PLC, 2.550%, 9/18/2015 (b) SABMiller Holdings, Inc., 1.850%, 1/15/2015 (Acquired 01/10/2012 and 06/30/2012, Cost $739,177) (a) Simon Property Group LP 4.200%, 2/1/2015 5.875%, 3/1/2017 Toyota Motor Credit Corp., 1.750%, 5/22/2017 UBS AG, 5.875%, 12/20/2017 (b) Ventas Realty LP / Ventas Capital Corp., 3.125%, 11/30/2015 Vornado Realty LP, 4.250%, 4/1/2015 Wellpoint, Inc., 1.875%, 1/15/2018 Wells Fargo & Co. 1.500%, 7/1/2015 3.676%, 6/15/2016 (c) Health Care and Social Assistance - 0.48% Catholic Health Initiatives, 1.600%, 11/1/2017 Information - 2.30% AT&T, Inc., 2.500%, 8/15/2015 DIRECTV Holdings LLC / DIRECTV Financing Co., Inc., 3.550%, 3/15/2015 DIRECTV Holdings LLC / DIRECTV Financing Co., Inc., 3.125%, 2/15/2016 NBCUniversal Media, LLC, 3.650%, 4/30/2015 News America, Inc., 5.300%, 12/15/2014 Qwest Corp., 7.500%, 10/1/2014 Time Warner Cable, Inc., 6.750%, 7/1/2018 Verizon Communications, Inc., 0.700%, 11/2/2015 Vodafone Group PLC, 5.000%, 9/15/2015 (b) Xstrata Finance Canada, Ltd., 3.600%, 1/15/2017 (Acquired 02/14/2012, Cost $779,715) (a)(b) Management of Companies and Enterprises - 0.98% BHP Billiton Finance USA, Ltd., 1.000%, 2/24/2015 (b) Ingersoll-Rand Global Holding Co., Ltd., 9.500%, 4/15/2014 (b) JPMorgan Chase & Co., 5.150%, 10/1/2015 Manufacturing - 6.95% AbbVie, Inc., 1.200%, 11/6/2015 (Acquired 11/05/2012, Cost $1,229,176) (a) The accompanying notes are an integral part of these consolidated financial statements. 10 | LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) Principal Amount Value Anheuser-Busch Cos LLC, 5.050%, 10/15/2016 $ $ BoeingCap Corp., 2.900%, 8/15/2018 Cameron International Corp., 1.600%, 4/30/2015 Cisco Systems, Inc., 1.625%, 3/14/2014 ConAgra Foods, Inc., 5.875%, 4/15/2014 Covidien International Finance SA, 1.350%, 5/29/2015 (b) Dow Chemical Co., 2.500%, 2/15/2016 Dr. Pepper Snapple Group, Inc., 2.900%, 1/15/2016 Eastman Chemical Co., 2.400%, 6/1/2017 Genentech, Inc., 4.750%, 7/15/2015 General Mills, Inc., 1.550%, 5/16/2014 Heineken NV, 1.400%, 10/1/2017 (Acquired 10/02/2012, Cost $996,700) (a)(b) Hershey Co., 1.500%, 11/1/2016 Hewlett-Packard Co., 3.750%, 12/1/2020 Intel Corp., 1.950%, 10/1/2016 International Business Machines Corp., 0.875%, 10/31/2014 Kellogg Co., 3.250%, 5/21/2018 Medtronic, Inc., 3.000%, 3/15/2015 Merck & Co., Inc., 2.250%, 1/15/2016 Mondelez International, Inc., 6.500%, 8/11/2017 Novartis Capital Corp., 2.900%, 4/24/2015 Procter & Gamble Co., 1.450%, 8/15/2016 Reynolds American, Inc., 1.050%, 10/30/2015 St. Jude Medical, Inc., 3.750%, 7/15/2014 Teva Pharmaceutical Finance III BV, 1.700%, 3/21/2014 (b) Thermo Fisher Scientific, Inc., 2.250%, 8/15/2016 Total Capital SA, 2.300%, 3/15/2016 (b) Tyco Electronics Group SA, 1.600%, 2/3/2015 (b) Viacom, Inc., 4.375%, 9/15/2014 Volkswagen International Finance NV, 1.625%, 3/22/2015 (Acquired 03/19/2012, Cost $782,739) (a)(b) Watson Pharmaceuticals, Inc., 1.875%, 10/1/2017 Wyeth, LLC, 5.500%, 2/1/2014 Mining, Quarrying, and Oil and Gas Extraction - 1.96% Anadarko Petroleum Corp., 6.375%, 9/15/2017 Cliffs Natural Resources, Inc., 3.950%, 1/15/2018 Ensco PLC, 3.250%, 3/15/2016 (b) Freeport-McMoRan Copper & Gold, Inc., 1.400%, 2/13/2015 Noble Holding International, Ltd., 3.450%, 8/1/2015 (b) Occidental Petroleum Corp., 1.500%, 2/15/2018 Petrobras International Finance Co., 2.875%, 2/6/2015 (b) Rio Tinto Finance USA PLC, 1.625%, 8/21/2017 (b) Professional, Scientific, and Technical Services - 0.71% Asciano Finance, Ltd., 3.125%, 9/23/2015 (Acquired 05/24/2012, Cost $998,750) (a)(b) Computer Sciences Corp., 2.500%, 9/15/2015 Vivendi SA, 2.400%, 4/10/2015 (Acquired 04/03/2012 and 04/10/2012, Cost $1,002,097) (a)(b) Real Estate and Rental and Leasing - 0.23% Penske Truck Leasing Co. LP / PTL Finance Corp., 3.125%, 5/11/2015 (Acquired 05/14/2012, Cost $906,977) (a) Retail Trade - 1.58% eBay, Inc., 1.350%, 7/15/2017 Express Scripts Holding Co., 3.500%, 11/15/2016 (Acquired 06/27/2012, Cost $1,050,786) (a) Home Depot, Inc., 5.400%, 3/1/2016 Phillips 66, 2.950%, 5/1/2017 (Acquired 03/07/2012 and 08/23/2012, Cost $1,523,056) (a) Sherwin Williams Co., 1.350%, 12/15/2017 Transportation and Warehousing - 0.13% United Parcel Service, Inc., 3.875%, 4/1/2014 Utilities - 1.09% Duke Energy Corp., 3.950%, 9/15/2014 Exelon Generation Co., LLC, 5.200%, 10/1/2019 McDonald’s Corp., 1.875%, 5/29/2019 The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) | 11 Principal Amount Value MidAmerican Energy Co., 4.650%, 10/1/2014 $ $ Sempra Energy, 2.300%, 4/1/2017 TOTAL CORPORATE BONDS (Cost $123,737,901) MORTGAGE BACKED SECURITIES - 18.13% Bear Stearns Commercial Mortgage Securities 5.712%, 9/11/2038 5.405%, 12/11/2040 CD 2005-CD1 Commercial Mortgage Trust, 5.219%, 7/15/2044 Citigroup Commercial Mortgage Trust, 1.813%, 9/10/2045 COMM 2012-CCRE2 Mortgage Trust, 0.824%, 8/15/2045 COMM 2012-CCRE4 Mortgage Trust, 1.801%, 10/15/2045 COMM 2012-LC4 Mortgage Trust, 1.156%, 12/10/2044 DBUBS Mortgage Trust, 3.642%, 8/10/2044 Fannie Mae Pool 2.670%, 1/1/2016 3.500%, 2/1/2021 3.500%, 6/1/2021 3.000%, 8/1/2021 3.000%, 9/1/2021 3.000%, 11/1/2021 3.500%, 12/1/2025 3.500%, 9/1/2026 2.500%, 8/1/2027 2.954%, 10/1/2033 Fannie Mae-Aces 3.400%, 7/25/2019 1.166%, 12/25/2019 FDIC Commercial Mortgage Trust 2011-C1, 1.840%, 4/25/2031 (Acquired 06/06/2012, Cost $731,786) (a) FDIC Commercial Mortgage Trust 2012-C1, 0.841%, 5/25/2035 (Acquired 05/10/2012, Cost $1,570,266) (a) FDIC Structured Sale Guaranteed Notes 0.720%, 12/4/2020 (Acquired 02/24/2012, Cost $810,486) (a) 3.250%, 4/25/2038 (Acquired 03/01/2012, Cost $1,101,272) (a) 0.760%, 2/25/2048 (Acquired 11/18/2011, Cost $799,496) (a) FHLMC Multifamily Structured Pass Through Certificates 1.873%, 1/25/2018 1.560%, 10/25/2018 Fosse Master Issuer PLC, 1.725%, 10/18/2054 (Acquired 09/30/2011 and 06/27/2012, Cost $1,348,895) (a)(b) Freddie Mac REMICS, 2.500%, 2/15/2026 Greenwich Capital Commercial Funding Corp., 5.736%, 12/10/2049 GS Mortgage Securities Corp. II 4.751%, 7/10/2039 3.849%, 12/10/2043 (Acquired 04/11/2012, Cost $1,520,976) (a) 2.999%, 8/10/2044 Holmes Master Issuer PLC, 1.954%, 10/15/2054 (Acquired 01/18/2012, Cost $1,000,000) (a)(b) JP Morgan Chase Commercial Mortgage Securities Corp. 3.853%, 6/15/2043 (Acquired 12/30/2011, Cost $1,517,215) (a) 2.749%, 11/15/2043 (Acquired 11/11/2011, Cost $884,825) (a) 5.200%, 12/15/2044 1.875%, 2/15/2046 (Acquired 09/20/2011, Cost $725,436) (a) 5.447%, 6/12/2047 5.794%, 2/12/2051 Morgan Stanley Capital I Trust 2008-TOP29, 6.275%, 1/11/2043 Morgan Stanley Capital I Trust 2011-C1, 3.884%, 9/15/2047 (Acquired 09/20/2011 and 6/28/2012, Cost $2,278,786) (a) Morgan Stanley Capital I Trust 2011-C3, 2.178%, 7/15/2049 Motel 6 Trust, 1.948%, 10/5/2025 (Acquired 11/2/2012, Cost $1,999,992) (a) NCUA Guaranteed Notes Trust 2010-R1, 0.663%, 10/7/2020 NCUA Guaranteed Notes Trust 2010-R2, 0.578%, 11/6/2017 NCUA Guaranteed Notes Trust 2011-R1, 0.658%, 1/8/2020 NCUA Guaranteed Notes Trust 2011-R2, 0.608%, 2/6/2020 NCUA Guaranteed Notes Trust 2011-R3, 0.607%, 3/11/2020 Springleaf Mortgage Loan Trust, 1.570%, 12/25/2059 (Acquired 10/18/2012, Cost $961,105) (a) WF-RBS Commercial Mortgage Trust, 0.673%, 11/15/2045 WIMC Capital Trust, 4.549%, 10/16/2050 (Acquired 06/21/2012, Cost $939,430) (a) TOTAL MORTGAGE BACKED SECURITIES (Cost $71,168,993) The accompanying notes are an integral part of these consolidated financial statements. 12 | LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) Principal Amount Value MUNICIPAL BONDS - 2.05% Louisiana Local Government Environmental Facilities & Community Development Authority, 1.520%, 2/1/2018 $ $ Metropolitan Council, (Minneapolis - St. Paul Metropolitan Area), State of Minnesota,1.200%, 9/1/2017 Metropolitan Government of Nashville & Davidson County, TN, 1.207%, 7/1/2017 Port of Seattle, WA, 0.883%, 11/1/2013 State of Ohio, 3.328%, 8/1/2017 TOTAL MUNICIPAL BONDS (Cost $8,147,359) FOREIGN GOVERNMENT BONDS - 0.60% Hydro-Quebec, 2.000%, 6/30/2016 (b) Province of Ontario Canada 2.950%, 2/5/2015 (b) 1.600%, 9/21/2016 (b) TOTAL FOREIGN GOVERNMENT BONDS (Cost $2,309,692) U.S. GOVERNMENT AGENCY ISSUES - 11.98% Federal Home Loan Banks 0.500%, 8/28/2013 5.250%, 9/13/2013 0.375%, 11/27/2013 Federal Home Loan Mortgage Corp. 3.500%, 5/29/2013 0.875%, 10/28/2013 1.000%, 8/20/2014 1.000%, 8/27/2014 0.500%, 4/17/2015 1.750%, 9/10/2015 2.000%, 8/25/2016 Federal National Mortgage Association 0.750%, 12/18/2013 2.500%, 5/15/2014 0.625%, 10/30/2014 0.750%, 12/19/2014 2.375%, 7/28/2015 0.625%, 2/22/2016 1.250%, 9/28/2016 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $47,465,983) MONEY MARKET FUNDS - 5.07% Shares Fidelity Institutional Money Market Portfolio - Class I , 0.14% (d) TOTAL MONEY MARKET FUNDS (Cost $20,169,182) TOTAL INVESTMENTS (Cost $313,595,765) - 79.83% Other Assets in Excess of Liabilities - 20.17% (e) TOTAL NET ASSETS - 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At December 31, 2012, the value of these securities totals $50,418,829, which represents 12.68% of total net assets. (b) Foreign issued security. (c) Variable rate security. The rate reported is the rate in effect as of December 31, 2012. (d) The rate quoted is the annualized seven-day effective yield as of December 31, 2012. (e) Includes assets pledged as collateral for swap contracts. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Swap Contracts | 13 Consolidated Schedule of Swap Contracts December 31, 2012 LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of LCMFS Fund Limited. See Note 1. Unrealized Termination Date Reference Index Notional Depreciation* Counterparty 12/20/2017 LoCorr Managed Futures Index Deutsche Bank AG *Unrealized depreciation is a payable on the consolidated statement of assets and liabilities. The accompanying notes are an integral part of these consolidated financial statements. 14|LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments LoCorr Long/Short Commodities Strategy Fund Consolidated Portfolio Composition As of December 31, 20121 (Unaudited) 1As a percentage of total investments. Consolidated Schedule of Investments December 31, 2012 Principal Amount Value ASSET BACKED SECURITIES - 5.42% Ally Auto Receivables Trust, 0.620%, 3/15/2017 $ $ Ally Auto Receivables Trust 2012-4, 0.590%, 1/17/2017 Ally Auto Receivables Trust 2012-SN1, 0.510%, 12/22/2014 AmeriCredit Automobile Receivables Trust 0.510%, 1/8/2016 0.670%, 6/8/2017 AmeriCredit Automobile Receivables Trust 2012-3, 0.710%, 12/8/2015 Bank of America Auto Trust 2012-1, 0.780%, 6/15/2016 CarMax Auto Owner Trust, 0.520%, 7/17/2017 CNH Equipment Trust 0.860%, 9/15/2017 0.570%, 12/15/2017 0.650%, 4/16/2018 GE Equipment Midticket LLC, 0.600%, 5/23/2016 GE Equipment Small Ticket LLC Series 2012-1, 1.040%, 9/21/2015 (Acquired 05/22/2012, Cost $14,997) (a) GE Equipment Transportation LLC, 0.620%, 7/25/2016 Honda Auto Receivables Owner Trust, 0.520%, 8/18/2016 Hyundai Auto Receivables Trust, 0.620%, 9/15/2016 Mercedes-Benz Auto Receivables Trust, 0.370%, 3/16/2015 Navistar Financial 2012-A Owner Trust, 0.850%, 3/18/2015 (Acquired 06/20/2012, Cost $25,000) (a) Santander Drive Auto Receivables Trust 2012-4, 0.790%, 8/17/2015 Santander Drive Auto Receivables Trust 2012-5, 0.570%, 12/15/2015 United States Small Business Administration, 2.090%, 11/1/2032 World Omni Auto Receivables Trust 0.640%, 2/15/2017 0.610%, 6/15/2017 TOTAL ASSET BACKED SECURITIES (Cost $604,935) The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) |15 Principal Amount Value CORPORATE BONDS - 13.49% Construction - 0.14% ABB Treasury Center USA, Inc., 2.500%, 6/15/2016 (Acquired 06/19/2012, Cost $15,450) (a) $ $ Finance and Insurance - 6.27% American Express Credit Corp., 2.800%, 9/19/2016 Bank of America Corp., 1.500%, 10/9/2015 Bank of New York Mellon Corp., 2.300%, 7/28/2016 BB&T Corp., 1.600%, 8/15/2017 Berkshire Hathaway Finance Corp., 1.600%, 5/15/2017 Boston Properties LP, 5.000%, 6/1/2015 BP Capital Markets PLC, 1.846%, 5/5/2017 (b) Caterpillar Financial Services Corp. 4.750%, 2/17/2015 1.100%, 5/29/2015 Charles Schwab Corp., 6.375%, 9/1/2017 Citigroup, Inc., 1.238%, 4/1/2014 (c) Dragon 2012 LLC, 1.972%, 3/12/2024 ERP Operating LP, 5.250%, 9/15/2014 General Electric Capital Corp., 1.000%, 12/11/2015 Helios Leasing I LLC 2.018%, 5/29/2024 1.734%, 7/24/2024 1.562%, 9/28/2024 John Deere Capital Corp., 0.950%, 6/29/2015 JPMorgan Chase & Co., 2.000%, 8/15/2017 KeyBank NA, 5.700%, 11/1/2017 MSN 41079 and 41084 Ltd., 1.717%, 7/13/2024 (b) New York Life Global Funding, 3.000%, 5/4/2015 (Acquired 10/09/2012, Cost $21,081) (a) Phoenix 2012 LLC, 1.607%, 7/3/2024 PNC Funding Corp., 2.700%, 9/19/2016 Realty Income Corp., 5.950%, 9/15/2016 Royal Bank of Canada 0.800%, 10/30/2015 (b) 1.200%, 9/19/2017 (b) Safina Ltd., 1.550%, 1/15/2022 (b) Simon Property Group LP, 5.625%, 8/15/2014 State Street Corp., 4.300%, 5/30/2014 Tagua Leasing LLC, 1.581%, 11/16/2024 Toyota Motor Credit Corp., 2.050%, 1/12/2017 Travelers Cos, Inc., 5.500%, 12/1/2015 Ventas Realty LP / Ventas Capital Corp., 2.000%, 2/15/2018 Verizon Wireless Capital LLC, 5.550%, 2/1/2014 Vornado Realty LP, 4.250%, 4/1/2015 Information - 0.45% AT&T, Inc. 2.950%, 5/15/2016 1.700%, 6/1/2017 Comcast Corp., 4.950%, 6/15/2016 DIRECTV Holdings LLC / DIRECTV Financing Co., Inc., 2.400%, 3/15/2017 Management of Companies and Enterprises - 0.24% BAE Systems Holdings, Inc., 5.200%, 8/15/2015 (Acquired 06/04/2012, Cost $10,737) (a) BHP Billiton Finance USA, Ltd., 1.625%, 2/24/2017 (b) Manufacturing - 2.97% AbbVie, Inc., 1.200%, 11/6/2015 (Acquired 11/05/2012, Cost $19,987) (a) Anheuser-Busch InBev Worldwide, Inc., 0.800%, 7/15/2015 Baxter International, Inc., 1.850%, 1/15/2017 Bemis Co., Inc., 5.650%, 8/1/2014 Campbell Soup Co., 3.050%, 7/15/2017 Chevron Corp., 1.104%, 12/5/2017 Covidien International Finance SA, 1.350%, 5/29/2015 (b) Diageo Capital PLC, 1.500%, 5/11/2017 (b) The accompanying notes are an integral part of these consolidated financial statements. 16|LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) Principal Amount Value Eaton Corp., 1.500%, 11/2/2017 (Acquired 11/14/2012, Cost $9,989) (a) $ $ Ecolab, Inc., 3.000%, 12/8/2016 EI du Pont de Nemours & Co., 4.750%, 3/15/2015 General Mills, Inc., 5.200%, 3/17/2015 Heineken NV, 0.800%, 10/1/2015 (Acquired 10/02/2012, Cost $9,983) (a)(b) Intel Corp., 1.350%, 12/15/2017 Lockheed Martin Corp., 2.125%, 9/15/2016 Northrop Grumman Corp., 1.850%, 11/15/2015 Parker Hannifin Corp., 5.500%, 5/15/2018 Roche Holdings, Inc., 5.000%, 3/1/2014 (Acquired 08/17/2012, Cost $12,588) (a) Roper Industries, Inc., 1.850%, 11/15/2017 SABMiller PLC, 5.700%, 1/15/2014 (Acquired 08/15/2012, Cost $15,637) (a)(b) Thermo Fisher Scientific, Inc. 5.000%, 6/1/2015 2.250%, 8/15/2016 Mining, Quarrying, and Oil and Gas Extraction - 0.87% Devon Energy Corp., 1.875%, 5/15/2017 Rio Tinto Finance USA PLC 2.000%, 3/22/2017 (b) 1.625%, 8/21/2017 (b) Schlumberger Norge AS, 1.250%, 8/1/2017 (Acquired 07/24/2012 and 09/11/2012, Cost $14,981) (a)(b) Total Capital International SA, 1.550%, 6/28/2017 (b) XTO Energy, Inc., 4.900%, 2/1/2014 Public Administration - 0.14% Cintas Corp. No. 2, 2.850%, 6/1/2016 Retail Trade - 0.23% Sherwin-Williams Co., 3.125%, 12/15/2014 Transportation & Warehousing - 0.17% VRG Linhas Aereas SA, 1.000%, 6/30/2014 (b) Transportation and Warehousing - 0.65% Canadian National Railway Co., 5.800%, 6/1/2016 (b) Norfolk Southern Corp., 5.750%, 1/15/2016 Union Pacific Corp., 4.875%, 1/15/2015 Utilities - 1.22% Atmos Energy Corp., 4.950%, 10/15/2014 Avista Corp., 5.950%, 6/1/2018 Commonwealth Edison Co., 4.700%, 4/15/2015 Connecticut Light & Power Co., 5.375%, 3/1/2017 Southern California Edison Co., 4.650%, 4/1/2015 Wisconsin Electric Power Co., 6.250%, 12/1/2015 Wholesale Trade - 0.14% Brown-Forman Corp., 5.000%, 2/1/2014 TOTAL CORPORATE BONDS (Cost $1,500,596) MORTGAGE BACKED SECURITIES - 19.87% Banc of America Commercial Mortgage Trust 2006-2, 5.732%, 5/10/2045 Bear Stearns Commercial Mortgage Securities 5.201%, 12/11/2038 5.537%, 10/12/2041 COMM 2012-CCRE2 Mortgage Trust, 0.824%, 8/15/2045 COMM 2012-CCRE3 Mortgage Trust, 0.666%, 10/17/2045 Credit Suisse Commercial Mortgage Pass-Through Certificates Series 2006-C1, 5.409%, 2/15/2039 The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued)|17 Principal Amount Value Fannie Mae Pool 1.490%, 6/1/2017 $ $ 1.500%, 7/1/2017 1.270%, 9/1/2017 2.500%, 8/1/2022 2.500%, 9/1/2022 2.500%, 9/1/2022 2.500%, 10/1/2022 2.500%, 10/1/2022 2.500%, 11/1/2022 2.500%, 11/1/2022 2.000%, 12/1/2022 2.500%, 12/1/2022 2.500%, 12/1/2022 2.500%, 1/1/2023 3.000%, 4/1/2027 3.000%, 9/1/2027 3.000%, 9/1/2027 3.000%, 10/1/2027 2.500%, 12/1/2027 2.500%, 12/1/2027 3.000%, 12/1/2027 2.314%, 9/1/2042 Fannie Mae-Aces, 0.953%, 11/25/2015 FHLMC Multifamily Structured Pass Through Certificates 2.130%, 1/25/2019 2.086%, 3/25/2019 0.562%, 4/25/2019 1.883%, 5/25/2019 Freddie Mac Gold Pool 3.000%, 4/1/2027 3.000%, 4/1/2027 3.000%, 5/1/2027 2.500%, 10/1/2027 2.500%, 12/1/2027 2.500%, 12/1/2027 2.500%, 12/1/2027 2.500%, 12/1/2027 2.500%, 12/1/2027 2.500%, 12/1/2027 Freddie Mac Non Gold Pool 2.173%, 7/1/2042 2.361%, 7/1/2042 2.428%, 7/1/2042 2.599%, 8/1/2042 2.180%, 10/1/2042 GS Mortgage Securities Corp. II, 5.560%, 11/10/2039 LB-UBS Commercial Mortgage Trust, 5.372%, 9/15/2039 Morgan Stanley Bank of America Merrill Lynch Trust, 0.664%, 11/17/2045 Morgan Stanley Capital I Trust 2006-TOP21, 5.162%, 10/12/2052 NCUA Guaranteed Notes Trust 2011-R4, 0.588%, 3/6/2020 UBS-Barclays Commercial Mortgage Trust, 0.726%, 8/10/2049 TOTAL MORTGAGE BACKED SECURITIES (Cost $2,192,094) MUNICIPAL BONDS - 4.25% City of El Paso, TX., 3.610%, 8/15/2014 City of Huntsville, AL, 2.414%, 9/1/2016 City of Lubbock, TX, 4.442%, 2/15/2018 City of Rochester, MN, 2.250%, 2/1/2016 County of Berks, PA, 1.012%, 11/15/2016 Massachusetts Health & Educational Facilities Authority, 5.260%, 10/1/2018 State of Hawaii, 3.730%, 2/1/2017 State of Illinois, 4.421%, 1/1/2015 State of Mississippi, 1.351%, 11/1/2017 The accompanying notes are an integral part of these consolidated financial statements. 18 | LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments(continued) Principal Amount Value State of Ohio, 3.659%, 4/1/2018 $ $ State of Tennessee, 3.821%, 5/1/2017 State of Washington, 3.040%, 2/1/2017 Virginia College Building Authority, 2.400%, 2/1/2016 TOTAL MUNICIPAL BONDS (Cost $472,493) FOREIGN GOVERNMENT BONDS - 0.23% Petroleos Mexicanos, 2.000%, 12/20/2022 (b) TOTAL FOREIGN GOVERNMENT BONDS (Cost $25,000) U.S. GOVERNMENT AGENCY ISSUES - 22.98% Fannie Mae 2.500%, 1/1/2023 (d) 3.000%, 1/15/2026 Federal Home Loan Banks 0.375%, 1/29/2014 1.375%, 5/28/2014 0.250%, 1/16/2015 Federal Home Loan Mortgage Corp. 1.625%, 4/15/2013 1.000%, 7/30/2014 Federal National Mortgage Association 0.500%, 8/9/2013 2.750%, 3/13/2014 0.375%, 12/21/2015 Freddie Mac 2.500%, 1/15/2028 2.160%, 12/1/2042 (d) 2.190%, 12/1/2042 (d) 2.150%, 1/1/2043 (d) Ginnie Mae II Pool 5.306%, 7/20/2060 4.223%, 6/20/2062 4.555%, 7/20/2062 4.120%, 8/20/2062 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $2,563,467) U.S. TREASURY OBLIGATION - 2.82% United States Treasury Inflation Indexed Bonds, 0.125%, 4/15/2017 TOTAL U.S. TREASURY OBLIGATION (Cost $314,304) CERTIFICATES OF DEPOSIT - 1.08% BMW Bank of North America , 1.00%, 7/18/2014 Discover Bank , 1.00%, 7/11/2014 GE Capital Retail Bank , 1.00%, 7/7/2014 TOTAL CERTIFICATES OF DEPOSIT (Cost $119,680) MONEY MARKET FUNDS - 12.11% Shares Fidelity Institutional Money Market Portfolio - Class I , 0.14% (e) TOTAL MONEY MARKET FUNDS (Cost $1,355,645) TOTAL INVESTMENTS (Cost $9,148,214) - 82.25% Other Assets in Excess of Liabilities - 17.75% (f) TOTAL NET ASSETS - 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At December 31, 2012, the value of these securities total $171,145 which represents 1.53% of total net assets. (b) Foreign issued security. (c) Variable rate security. The rate reported is the rate in effect as of December 31, 2012. (d) When-issued security. As of December 31, 2012, these securities represented $207,623 or 1.86% of total net assets. (e) The rate quoted is the annualized seven-day effective yield as of December 31, 2012. (f) Includes assets pledged as collateral for swap contracts. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Swap Contracts | 19 Consolidated Schedule of Swap Contracts December 31, 2012 LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of LCLSCS Fund Limited. See Note 1. Termination Date Reference Index Notional Depreciation* Unrealized Counterparty 12/20/2017 LoCorr Commodities Index $ $ ) Deutsche Bank AG *Unrealized depreciation is a payable on the consolidated statement of assets and liabilities. The accompanying notes are an integral part of these consolidated financial statements. 20 | LoCorr Investment Trust - Consolidated Statements of Assets & Liabilities Consolidated Statements of Assets & Liabilities December 31, 2012 LoCorr Managed Futures Strategy Fund LoCorr Long/Short Commodities Strategy Fund Assets Investments, at value (Cost $313,595,765 and $9,148,214, respectively) $ $ Cash Receivable for Fund shares sold Receivables for securities sold Interest receivable Cash collateral held at broker for swap contract Prepaid expenses and other assets Total Assets $ $ Liabilities Payable for securities purchased $ $ Payable for Fund shares redeemed Payable for distributions - Accrued management fees Accrued Trustees’ fees Accrued Rule 12b-1 fees Unrealized loss on swap contract Accrued expenses and other liabilities Total Liabilities $ Net Assets $ $ Net Assets Consist of: Paid-in capital $ $ Accumulated net investment loss - - Accumulated net realized gain on investments - Net unrealized appreciation of investments Net unrealized depreciation of swap contracts ) ) NET ASSETS $ $ Class A Shares Net assets $ $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption, and minimum offering price per share (a)(b) $ $ Maximum offering price per share ($8.77/0.9425) ($8.37/0.9425) (c) $ $ Class C Shares Net assets $ $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption, and offering price per share (a)(b) $ $ Class I Shares Net assets $ $ Shares issued and outstanding (unlimited shares authorized, no par value) Net asset value, redemption, and offering price per share (a)(b) $ $ (a) A 1.00% contingent deferred sales charge may apply to redemptions made within twelve months of purchase. The contingent deferred sales charge only applies to Class A share purchases of $1 million or more. (b) Redemptions made within 30 days of purchase may be assessed a redemption fee of 1.00%. (c) On investments of $25,000 or more, the offering price is reduced. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Investment Trust - Consolidated Statements of Operations | 21 Consolidated Statements of Operations Year Ended December 31, 2012 LoCorr Managed Futures Strategy Fund LoCorr Long/Short Commodities Strategy Fund Investment Income Interest $ $ Total Investment Income Expenses Management fees (Note 5) Fund administration fees Fund accounting fees Trustees’ fees Transfer agent fees and expenses Custodian fees Registration expenses Rule 12b-1 fees - Class A (Note 5) Rule 12b-1 fees - Class C (Note 5) Insurance expenses 79 Legal and audit fees Printing and mailing expenses Offering costs and expenses - Trading costs from Partnership (Note 1) - Other expenses Total expenses before reimbursement or recovery (Reimbursement) or recovery from Adviser (Note 5) ) Net Expenses Net Investment Loss ) ) Realized and Unrealized Gain (Loss) on Investments Net realized loss on investments ) ) Net realized loss on futures contracts ) - Net realized loss on forward currency contracts ) - Net change in unrealized appreciation of investments Net change in unrealized depreciation of futures contracts ) - Net change in unrealized appreciation of forward contracts - Net change in unrealized depreciation of swap contracts ) ) Net realized and unrealized loss on investments, futures contracts, forward currency contracts, and swap contracts ) ) Net Decrease in Net Assets From Operations $ )** $ ) ** Net decrease in net assets from operations attributable to the controlling interest and non-controlling interest was $(17,284,233) and $(474,176), respectively. The accompanying notes are an integral part of these consolidated financial statements. 22 | LoCorr Managed Futures Strategy Fund - Consolidated Statements of Changes in Net Assets LoCorr Managed Futures Strategy Fund Consolidated Statements of Changes in Net Assets December 31, 2012 Year Ended December 31, 2012 Period Ended December 31, 2011* Operations Net investment loss $ ) $ ) Net realized loss on investments, futures and forward currency contracts (8,992,411 ) (7,310,185 ) Net change in unrealized appreciation/(depreciation) of investments, futures contracts, forward currency contracts and swap contracts (250,715 ) Decrease in Net Assets From Operations (17,758,409 ) (6,029,689 ) Distributions to Shareholders From Net realized gain on investments sold Class A (41,404 ) - Net realized gain on investments sold Class C (17,692 ) - Net realized gain on investments sold Class I (31,260 ) - Total Distributions to Shareholders (90,356 ) - Capital Transactions (Note 6) - Controlling Interest Proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed (85,081,010 ) (6,052,572 ) Redemption Fees Increase in Net Assets From Capital Transactions Capital Transactions - Non-Controlling Interest Proceeds from Contributions Withdrawals (378,438 ) (800,000 ) Increase in Net Assets From Capital Transactions - Non-controlling interest Total Increase in Net Assets Deconsolidation of Partnership – Elimination of non-controlling interest (Note 1) (3,235,738 ) - Net Assets Beginning of period End of period (including accumulated net investment loss of $0 and $8,355,091, respectively) $ $ * Period from March 22, 2011 (commencement of operations) through December 31, 2011. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Statement of Changes in Net Assets | 23 LoCorr Long/Short Commodities Strategy Fund Consolidated Statement of Changes in Net Assets December 31, 2012 Year Ended December 31, 2012 Operations Net investment loss $ ) Net realized loss on investments ) Net change in unrealized depreciation of investments and swap contracts ) Decrease in Net Assets From Operations ) Capital Transactions (Note 6) Proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed ) Redemption Fees Increase in Net Assets From Capital Transactions Total Increase in Net Assets Net Assets Beginning of year - End of year (including accumulated net investment loss of $0) $ The accompanying notes are an integral part of these consolidated financial statements. 24 | LoCorr Managed Futures Strategy Fund - Consolidated Financial Highlights - Class A LoCorr Managed Futures Strategy Fund - Class A Consolidated Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) do not include non-controlling interest. Year Ended December 31, 2012 Period from March 22, 20111 through December 31, 20112 Per Share Net asset value, beginning of period $ $ Income (loss) from investment operations: Net investment income (loss)3 (0.24 ) (0.22 ) Net realized and unrealized gain (loss) (0.32 ) (0.45 ) Total from Investment Operations (0.56 ) (0.67 ) Distributions to shareholders from: Net investment income - - Net realized gains on investments sold 4 - Total Distributions - - Redemption Fees4 - - Net Asset Value, End of Period $ $ Total Investment Return5 (5.98 )% (6.70 )% Net Assets, End of Period, in Thousands $ $ Ratios/Supplemental Data: Ratio of expenses to average net assets: Before expense reimbursement or recovery 3.95 % 4.15 % After expense reimbursement or recovery 4.00 % 3.93 % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery (2.60 )% (3.18 )% After expense reimbursement or recovery (2.65 )% (2.96 )% Portfolio turnover rate 45.59 % 18.22 % 1 Commencement of share class operations. 2 All ratios have been annualized except total investment return and portfolio turnover. 3 Net investment income per share is based on average shares outstanding. 4 Amount represents less than $0.005 per share. 5 Total return excludes the effect of applicable sales charges. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Financial Highlights - Class C| 25 LoCorr Managed Futures Strategy Fund - Class C Consolidated Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) do not include non-controlling interest. Year Ended December 31, 2012 Period from March 24, 20111 through December 31, 20112 Per Share Net asset value, beginning of period $ $ Income (loss) from investment operations: Net investment income (loss)3 (0.30 ) (0.27 ) Net realized and unrealized gain (loss) (0.33 ) (0.45 ) Total from Investment Operations (0.63 ) (0.72 ) Distributions to shareholders from: Net investment income - - Net realized gains on investments sold 4 - Total Distributions - - Redemption Fees4 - - Net Asset Value, End of Period $ $ Total Investment Return5 (6.77 )% (7.20 )% Net Assets, End of Period, in Thousands $ $ Ratios/Supplemental Data: Ratio of expenses to average net assets: Before expense reimbursement or recovery 4.70 % 4.89 % After expense reimbursement or recovery 4.75 % 4.68 % Ratio of net investment income (loss) to average net assets: Before expense reimbursement or recovery (3.35 )% (3.92 )% After expense reimbursement or recovery (3.40 )% (3.71 )% Portfolio turnover rate 45.59 % 18.22 % 1 Commencement of share class operations. 2 All ratios have been annualized except total investment return and portfolio turnover. 3 Net investment income per share is based on average shares outstanding. 4 Amount represents less than $0.005 per share. 5 Total return excludes the effect of applicable sales charges. The accompanying notes are an integral part of these consolidated financial statements. 26| LoCorr Managed Futures Strategy Fund - Consolidated Financial Highlights - Class I LoCorr Managed Futures Strategy Fund - Class I Consolidated Financial Highlights Selected Data and Ratios (for a share outstanding throughout the period) do not include non-controlling interest. Year Ended
